Citation Nr: 1014892	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, to include hypertension.

2.  Entitlement to service connection for high cholesterol. 

3.  Entitlement to service connection for persistent 
hepatitis. 

4.  Entitlement to service connection for an unspecified 
joint disability. 

5.  Entitlement to an effective date earlier than November 
12, 2003, for the award of a 10 percent rating for low back 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which continued a 0 percent (non-
compensable) evaluation for low back strain, and denied 
service connection for high blood pressure, high cholesterol, 
persistent hepatitis, and an unspecified joint disability.

In a subsequent May 2005 rating decision, the RO granted a 10 
percent evaluation for low back strain effective November 12, 
2003, the date of the Veterans claim. 

The Veteran testified at a February 2010 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

Because medical evidence of record reflects a current 
diagnosis of hypertension, the Board has recharacterized the 
issue on appeal as entitlement to service connection for high 
blood pressure to include hypertension.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).
The issues of entitlement to service connection for 
hypertension and an unspecified joint disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol constitutes a laboratory finding and is 
not a disease or disability under VA law and regulations.

2.  Hepatitis is not shown to be etiologically related to 
service.  

3.  In an October 1985 rating decision, the RO reduced a 10 
percent evaluation for low back strain to 0 percent effective 
January 1, 1986.  The Veteran did not appeal this decision; 
therefore, the October 1985 rating decision is final.  

4.  The Veteran's claim for an increased evaluation for low 
back strain was received on November 12, 2003; there were no 
communications received subsequent to the October 1985 rating 
decision and prior to the Veteran's November 12, 2003, claim 
that could be construed as a formal or informal claim for an 
increase.

5.  It is not factually ascertainable that an increase in 
disability occurred during the year preceding the claim.

CONCLUSIONS OF LAW

1.  High cholesterol does not constitute a disability which 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 4.117 (2009).

2.  Hepatitis was not incurred in or aggravate in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).
3.  The criteria for an effective date earlier than November 
12, 2003, for the award of a 10 percent evaluation for low 
back strain have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a November 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective notice in a March 
2006 letter.  The RO readjudicated the case in a September 
2009 supplemental statement of the case (SSOC).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and a Board hearing transcript have been 
associated with the claims file.  The Board notes that the 
Veteran was not afforded VA examinations to address his 
claimed high cholesterol or hepatitis.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary to address high cholesterol or hepatitis.  As the 
Board will discuss below, high cholesterol does not 
constitute a disability for which service connection may be 
granted.  Although the Veteran has a current diagnosis of 
hepatitis, there is no indication that the Veteran's 
hepatitis is related to service and the Veteran has not 
identified any event, injury, or disease in service related 
to the development of hepatitis.  Absent evidence that 
indicates that the Veteran has a current claimed disability 
related to symptoms in service, the Board finds that a VA 
examination is not necessary for disposition of the claim.  
VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

1.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

High Cholesterol

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  It must be noted 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the present case, the Veteran's service treatment records 
do not reflect any findings related to high cholesterol in 
service.  VA treatment records show that the Veteran 
currently has high cholesterol and hyperlipidemia.

VA treatment records show that the Veteran was receiving 
medication for hyperlipidemia in October 2003.  VA treatment 
records dated in 2009 reflect mixed hyperlipidemia.  The 
Veteran is not currently shown to have heart disease 
secondary to hyperlipidemia.  

Hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, such as 
hypertriglyceridemia, hypercholesterolemia.  These terms, by 
definition, reflect an excessive level of triglycerides or 
cholesterol in the blood.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 880, 883, and 890 (30th ed. 2003).

In other words, high cholesterol or hyperlipidemia are 
laboratory findings and not disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record to suggest that the Veteran's 
high cholesterol, in and of itself, causes any impairment of 
earning capacity.  While elevated cholesterol may be evidence 
of an underlying disability or may later cause disability, 
service connection may not be granted for a laboratory 
finding.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Accordingly, because high cholesterol does not constitute a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for high 
cholesterol, and the appeal must be denied.

Hepatitis 

Service treatment records contain no complaints, diagnoses, 
or treatment related to hepatitis.  

A private treatment report dated in December 1994 reflects a 
history of chronic persistent hepatitis.  A November 2004 VA 
treatment note shows that the Veteran reported having a 
biopsy done years ago for hepatitis C.  He reported that he 
was informed that his condition was stable.  VA treatment 
records dated from 2004 to 2009 reflect a notation of chronic 
hepatitis on the Veteran's active problem list.  

The Veteran reported during a February 2010 Board hearing 
that he was first diagnosed with hepatitis in 1987 after 
being seen for dizzy spells.  He said he was diagnosed with 
persistent hepatitis and that a biopsy revealed hepatitis A.  
The Veteran stated that he was asked if he had ever been over 
seas.  The Veteran stated that because he had been to Vietnam 
twice, he assumed that he had contracted hepatitis in 
Vietnam.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

The Board finds in the present case that the Veteran is 
competent to report that he was diagnosed with hepatitis in 
1987, and there is no reason for the Board to question the 
credibility of the Veteran's testimony in this case.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board notes, however, that while the Board finds the Veteran 
is sincere, there is some question as to the accuracy of his 
reports.  In this regard, the Veteran reported in November 
2004 that he was evaluated for hepatitis C, but reported 
during his Board hearing that he was evaluated for hepatitis 
A.  The Board finds, further, that the Veteran is not 
competent to provide evidence on causation.  Therefore, his 
statements with regard to his overseas service being the 
source of his hepatitis infection may not be considered as 
competent evidence relating to the etiology of his hepatitis 
C.  The Board, nonetheless, has considered the Veteran's 
report of being evaluated for and diagnosed with hepatitis in 
1987 in making its determination. 

Medical evidence of record indicates that the Veteran has a 
current diagnosis of hepatitis, although it is not clear 
whether the Veteran has a current diagnosis of hepatitis A or 
hepatitis C.  However, the Veteran's hepatitis is not shown 
to have been incurred in service.  The Veteran indicated that 
he was first diagnosed with persistent hepatitis in 1987, 
four years after his separation from service.  The earliest 
diagnosis of hepatitis shown in the medical record was in 
1994.  The Veteran has not identified any incidents or risk 
factors in service that may have caused his hepatitis 
infection.  There is no medical evidence of record which 
links the Veteran's current diagnosis of hepatitis to his 
period of active service.  As such, the Board finds that 
service connection for persistent hepatitis is not warranted. 

2.  Earlier Effective Date

The Veteran seeks an effective date prior to November 12, 
2003, for the award of an increased 10 percent evaluation for 
low back strain.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400(o) (2009); See VAOGCPREC 12-98; Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997).

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, and (2) when 
the increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2); See also Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).  A "claim" is defined as a formal or 
informal communication, in writing, requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2009).  

The Board notes that in a prior October 1985 rating decision 
the RO reduced a 10 percent evaluation for low back strain to 
0 percent effective January 1, 1986.  There is no indication 
that proper procedures were not followed in administering 
this rating reduction.  In accordance with 38 C.F.R. 
§ 3.105(e) (1985), the Veteran was notified of the proposed 
action at his address of record and informed that he could 
submit evidence to show the action should not be taken within 
60 days.  He did not submit additional evidence within 60 
days and did not appeal the October 1985 rating decision; 
therefore, the decision is final.  As such, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error (CUE) in the decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

During a February 2010 Board hearing, the Veteran and his 
representative questioned whether proper procedures were 
followed at the time of the prior October 1985 rating 
reduction.  The Veteran believed that he was entitled to a 
10 percent rating from the effective date of the prior rating 
reduction.  However, the issue of whether there was CUE in an 
October 1985 rating decision is not currently before the 
Board nor has it been alleged.    

The effective date for an increased 10 percent evaluation for 
low back strain would be the later of the date of receipt of 
claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(ii).  The Veteran filed a claim for 
service connection for a back or spine disability on November 
12, 2003.  Because the Veteran was already service-connected 
for lumbar strain, the RO liberally construed this as an 
informal claim for an increased rating for lumbar strain.  
Aside from applications related to Dependants' Educational 
Benefits, there are no documents on record filed subsequent 
to the October 1985 rating reduction, and prior to the 
Veteran's November 12, 2003 application.  As the November 12, 
2003 correspondence was the earliest document that can be 
considered as a formal or informal claim for an increased 
rating for low back strain, there is no dispute as to the 
date of application.  

The Board notes that The United States Court of Appeals for 
Veterans Claims (Court or CAVC) has held that the relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has therefore considered 
whether it is factually ascertainable that the Veteran's low 
back strain had increased within one year of receipt of his 
claim.  

Based on evidence from the claims file, it is not factually 
ascertainable that the Veteran's low back strain had 
increased within one year of receipt of the Veteran's claim.  
There are no documents on record to indicate an increase in 
the Veteran's low back strain prior to his November 12, 2003, 
claim.  There is no probative evidence within this time frame 
that establishes that it is factually ascertainable that an 
increase in disability had occurred.  Rather, the Veteran's 
increased 10 percent evaluation was assigned based on medical 
evidence dated after November 12, 2003.  Specifically, the 
Veteran's 10 percent rating was assigned pursuant a March 
2004 VA examination report which reflects pain with range of 
motion of the spine.  

In sum, the Veteran did not appeal an October 1985 rating 
reduction; therefore, that decision is final.  The Veteran 
filed an application for an increased evaluation for low back 
strain in November 12, 2003.  It is not factually 
ascertainable that the schedular criteria were met for an 
increased 10 percent evaluation for low back strain within 
the year prior to VA's receipt of the claim on November 12, 
2003.  Therefore, the Board finds that an effective date for 
the award of an increased rating for low back strain is not 
warranted.  The criteria for an effective date earlier than 
November 12, 2003, for the assignment of a 10 percent 
evaluation for low back strain is not warranted.

C.  Conclusion

An effective date, prior to November 12, 2003, for the 
assignment of a 10 percent evaluation for low back strain is 
not warranted.  High cholesterol does not constitute a 
disability for which service connection may be awarded.  
Therefore, service connection is not warranted for high 
cholesterol.  Although the Veteran has a current diagnosis if 
hepatitis, the record provides no competent evidence showing 
that the disability was incurred or aggravated in service, 
and no nexus has been established between the Veteran's 
hepatitis and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against the 
Veterans' claims for an earlier effective date and for 
service connection for high cholesterol and persistent 
hepatitis.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for high cholesterol is denied.

Service connection for persistent hepatitis is denied. 

The claim of entitlement to an effective date earlier than 
November 12, 2003, for the award of a 10 percent evaluation 
for low back strain is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See McLendon, 20 Vet 
App. at 83.  

High Blood Pressure

The Board notes that high blood pressure, like high 
cholesterol, is not a disability for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996).  Medical evidence of record, however, shows that 
the Veteran has a current diagnosis of hypertension.  The 
Board has therefore considered the Veteran's claim for high 
blood pressure to include a claim for hypertension.  

The Veteran has not been afforded a VA examination to address 
his claimed high blood pressure.  Several blood pressure 
readings are documented in service treatment records and 
post-service treatment records.  Service treatment records 
show that he had electrocardiograms (ECG) performed in 
October 1972, January 1973, and prior to his separation in 
July 1983 with abnormal findings, but it was noted that this 
was probably a normal variant attributable to his race and 
body configuration.  He was also evaluated with a treadmill 
exercise tolerance test, with blood pressure readings 
recorded prior to and after exercise, in July 1983.  

The Veteran reported during his Board hearing that he was 
seen in service with elevated blood pressure readings 
requiring a change in diet, and he indicated that he was put 
on blood pressure medication approximately four years after 
he returned from Vietnam, presumably in the late 1970s.  
Private treatment records dated in 1987 show that the Veteran 
was previously on blood pressure medication, but had not been 
on medication since 1986.  

In light of the Veteran's testimony and the findings in 
service, a VA examination is necessary to determine if 
hypertension is etiologically related to military service.

Joint Disability 

The Veteran also claims he has an unspecified joint 
disability etiologically related to service.  He reported 
that he noticed swelling of the ankles, knees, hands, and hip 
joints in the 60s or 70s.  He was seen for low back strain in 
service, for which he is currently service-connected.  VA 
treatment records reflect a current diagnosis of arthritis in 
the knees and the low back, as well as complaints relating to 
the hips and ankles.  In light of the "low threshold" as 
announced in McLendon, the Board finds that remand for a VA 
examination is necessary to determine if the Veteran has a 
current joint disability etiologically related to his 
military service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case for 
a VA examination to determine if 
hypertension was incurred in service, if 
it manifested to a compensable degree 
within one year of the Veteran's 
separation from service, or if it is 
otherwise related to the Veteran's 
military service.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner must review the entire claims 
folder to include available service 
records. 

The examiner should state whether it is 
at least as likely as not that 
hypertension was incurred in service or 
within one year of the Veteran's 
separation from service or is otherwise 
related to the Veteran's military 
service.
    
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.
    
A complete rationale for all opinions 
and conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss findings contained in the 
Veteran's service treatment records and 
post-service treatment records, as well 
as the Veteran's reports related to 
treatment for elevated blood pressure 
readings in service.  

2.  The RO/AMC should refer the case for 
a VA orthopedic examination to determine 
if the Veteran has a current joint 
disability etiologically related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  

The VA examiner should identify any 
current joint disabilities, and for 
each identified disability, state 
whether it is at least as likely as not 
that such disability was incurred in 
service.   

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss the Veteran's testimony relating 
to back pain and swelling of the ankles, 
knees, hands, and hip joints in service.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


